Pee Cueiam:
The jury have found by their verdict, that James Stroud, in his lifetime, delivered to Mrs. Reed the deed for the premises in controversy. With this fact found against them, the plaintiffs have no case. It was contended on their behalf, however, that the finding of the jury was not warranted by the evidence; indeed, that the evidence upon this question was not sufficient *194to justify the court in submitting it. We do not think so. It may be admitted that it was not strong, but it amounted to more than a scintilla. It was for the jury to find what Mr. Stroud meant when he gave the deeds to Miss Worrell, saying : “ Put these papers away carefully; they will be of use to you when I am gone.” In considering these words, the jury had a right to take into view all the surrounding circumstances; the situation of Mr. Stroud as to his family and estate, and the relation in which he stood to these ladies. And viewing them altogether, we are by no means sure the jury made a mistake. In any event, as before observed, there was sufficient to submit to them, and their verdict establishes the fact of a delivery. The ease turned upon this question of fact; and, although the assignments of error are numerous, we find nothing to criticise.
Judgment affirmed.